Opinion issued October 7, 2004 












In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00934-CR
          01-04-00935-CR
____________

STORM JANE McADAMS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause Nos. 963102 and 969488



 
MEMORANDUM  OPINION
           On September 20, 2004, appellant  filed a motion to dismiss the above-referenced appeals.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeals are dismissed. 
          The Clerk of this Court is directed to issue the mandates.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).